 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   RANDY J GEREN,                                        1:19-cv-01662-SAB (PC)

12                        Plaintiff,
                                                           ORDER DENYING MOTION FOR
13           v.                                            APPOINTMENT OF COUNSEL

14   R. FISHER, et al.,                                    (ECF No. 2)

15                        Defendant.
16

17            On November 25, 2019, Plaintiff filed a motion seeking the appointment of counsel.

18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent

20   plaintiff pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the

21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the Court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
                                                       1
 1            The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s
 2   likelihood of success on the merits and the ability of the Plaintiff to articulate his claims pro se in
 3   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
 4   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 5   common to most prisoners, such as lack of legal education and limited law library access, do not

 6   establish exceptional circumstances that would warrant a request for voluntary assistance of

 7   counsel. In the present case, the Court has yet to screen Plaintiff’s complaint and based on a

 8   cursory review of the complaint, the Court does not find the required exceptional circumstances.

 9   Accordingly, Plaintiff’s motion for appointment of counsel will be DENIED without prejudice.

10

11   IT IS SO ORDERED.

12   Dated:     December 3, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
